Citation Nr: 1107968	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  06-09 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from October 1950 to 
April 1954 and from August 1954 to August 1958.  He died in June 
2004.  The appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision issued by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim for 
service connection for the Veteran's cause of death.  A June 2005 
rating decision continued the previous denial after considering 
additional evidence submitted.

In March 2009 the Board remanded the claim for further 
development.  The development has been completed, and the case is 
before the Board for final review.


FINDINGS OF FACT

1.  The Veteran died in June 2004.  The Veteran's death 
certificate listed the immediate cause of death as 
cerebrovascular accident (CVA or stroke) and chronic obstructive 
pulmonary disease (COPD) as another significant condition 
contributing to death but not resulting in the underlying cause.

2.  At the time of his death the Veteran was service-connected 
for post gastrectomy syndrome (rated as 60 percent disabling) and 
hepatitis (rated as noncompensable); he was also awarded a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) effective May 31, 2000.

3.  The cerebrovascular accident occurred many years after 
service, was not the result of service or any incident of 
service, was not shown to be secondary to the Veteran's service-
connected post gastrectomy syndrome or hepatitis disabilities, 
and service-connected post gastrectomy syndrome and hepatitis 
were not shown by the probative evidence to have caused or 
contributed to the Veteran's death.

4.  Persuasive medical evidence attributed severe cachexia and 
protein caloric malnutrition to severe, end stage COPD.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of 
the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1103, 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.300, 
3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) 
redefined VA's duty to assist a claimant in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In the context of a claim for dependency and indemnity 
compensation (DIC) benefits, section 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

In a February 2005 letter issued prior to the rating decision on 
appeal and in a May 2009 letter, the RO provided notice to the 
appellant regarding what information and evidence is needed to 
substantiate a claim for service connection for the cause of 
death, as well as what information and evidence must be submitted 
by the appellant and what information and evidence will be 
obtained by VA.  The May 2009 letter advised the appellant of the 
Veteran's service-connected disabilities and how to establish 
service connection for the cause of death based on service-
connected disabilities as well as disabilities not yet service-
connected.  The letter also advised the appellant of how the VA 
assigns an effective date, and the type of evidence relevant to 
that determination.  The case was last adjudicated in August 
2010.

The record reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the appellant, 
including service treatment records, private and VA treatment 
records, and several VA medical opinions.

VA has considered and complied with the VCAA provisions discussed 
above.  The appellant was notified and aware of the evidence 
needed to substantiate this claim, the avenues through which she 
might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  The appellant has been an active participant in the 
claims process by providing evidence including a medical opinion 
to support her claim.  Thus, the appellant has been provided with 
a meaningful opportunity to participate in the claims process and 
has done so.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the appellant.  
Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Analysis

The Board has reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and a brain hemorrhage or thrombosis 
becomes manifest to a degree of 10 percent within one year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).  

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by active service was the principal or contributory 
cause of death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312(a) (2010).  To constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to the 
cause of death.  38 C.F.R. § 3.312(b).

To be a contributory cause of death, it must be shown that there 
were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death," thereby contributing substantially or materially to the 
cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim; the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

A certificate of death indicated that the Veteran died in June 
2004, and the immediate cause of death was listed as CVA.  The 
interval between the onset of the stroke and death was listed as 
approximately several days.  No underlying causes of the stroke 
were listed.  Chronic obstructive pulmonary disease (COPD) was 
listed as another significant condition contributing to death but 
not resulting in the underlying cause. 

At the time of the Veteran's death, service connection was in 
effect for post gastrectomy syndrome (rated as 60 percent 
disabling) and hepatitis (rated as noncompensable); he was also 
awarded a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
effective May 31, 2000.

The appellant contends that the Veteran's service-connected post 
gastrectomy syndrome and hepatitis disabilities contributed to 
his death from a stroke.

Service treatment records are silent for any cerebrovascular or 
pulmonary problems.  In a June 1957 service treatment record, the 
Veteran complained of an ache in his right upper quadrant and 
nausea and feared he was getting hepatitis, which he first had in 
1952.  Objective findings included no clinical jaundice, and 
liver function tests showed no evidence of hepatitis.  He 
complained of similar pain beginning in November 1957, and in 
January 1958 an upper gastrointestinal (GI) series showed a 
duodenal ulcer.

Following service, the Veteran was granted service connection for 
residuals of a gastric ulcer and for hepatitis, both effective 
August 10, 1958.  He was granted three temporary total ratings 
for post-service surgeries for his stomach ulcers.

Post-service VA and private treatment records contained no 
findings of symptomatology related to hepatitis.  They reflected 
several surgeries and ongoing treatment for his post gastrectomy 
syndrome disability.

A private hospital record dated in September 1999 diagnosed COPD.  
Previous and subsequent VA treatment records documented a long 
history of smoking, at least since age 19, and multiple 
admonishments to quit smoking.

A medical history and physical report from a private hospital 
dated in February 2004 showed that the Veteran normally used home 
oxygen for COPD, but was experiencing shortness of breath and was 
admitted for evaluation.  He stated that he smoked one pack of 
cigarettes per day for 50 years and continued to smoke a half 
pack per day.  He was admonished that he must quit smoking.  He 
denied any abdominal pain or diarrhea.  The assessment was COPD 
exacerbation.

He was admitted to the private hospital again in March 2004 for 
shortness of breath, nausea, and epigastric discomfort.  The 
Veteran's main issue after his first day of hospitalization was 
epigastric abdominal pain.  Examination was benign, but due to 
the significant history of peptic ulcer disease and benign 
gastric tumor, upper GI series was ordered, which showed some 
slowing in the movement in the esophagus but no significant 
abnormality in the stomach or small bowel.  Discharge diagnoses 
included exacerbation of COPD, abdominal pain mostly secondary to 
dyspepsia and gastroesophageal reflux disease problem, chronic 
anemia, and malnutrition.

In a VA telephone note dated in March 2004, the appellant stated 
that the Veteran had developed a sudden worsening in respiratory 
symptoms the night before, and she was planning to take him to 
the emergency room for evaluation.  The note was acknowledged by 
the Veteran's VA primary care physician.  

In a telephone note dated in May 2004, the appellant told the VA 
physician that the Veteran had not been eating anything for five 
to six days and had been drinking less water in the last one to 
two days.  She stated that he had increasing nausea even though 
he had been taking his stomach and nausea pills.  The physician 
commented that he was "not sure what [was] going on besides 
dehydration" and authorized emergency room evaluation and 
treatment.

The Veteran was admitted to a private hospital the same day with 
complaints of difficulty swallowing and nausea.  The medical 
history and physical report and the discharge summary showed that 
the Veteran presented with hypokalemia, episodes of hypoglycemia, 
some hypotension, difficulty swallowing with recurrent nausea and 
overall symptoms of malnutrition, and extreme cachexia (wasting).  
He acknowledged that he continued to smoke about a half pack of 
cigarettes per day.  He was placed on "do not resuscitate" 
status.  He reported a "little mild lower abdominal pain in the 
suprapubic region."  Two days after his admission, a small bowel 
study with upper GI series was performed in response to signs and 
symptoms of difficulty swallowing and nausea.  The impression was 
gastroesophageal reflux without hiatus hernia, post-surgical 
changes in the stomach with no evidence of ulcer or obstruction, 
grossly small bowel with normal appearance without obvious 
obstruction, and dilation of the large bowel with obstruction 
that could not be completely excluded.  A portable chest x-ray 
study showed severe COPD with no acute changes or infiltrates.  
He was discharged after approximately one week.  Final diagnoses 
were hypokalemia, ileus, malnutrition, hypoglycemia, and urinary 
tract infection.  Secondary diagnoses were COPD and benign 
prostatic hyperplasia.  Discharge medications included the 
addition of Reglan, though the physician indicated his reluctance 
to prescribe that medication due to the Veteran's history of 
multiple obstructions.

In outpatient primary care VA treatment records dated in May and 
June 2004, the assessment included end stage COPD.

Again, the June 2004 certificate of death listed the immediate 
cause of death as a CVA or stroke with an approximate interval 
between onset and death of several days.

In support of her claim, the appellant submitted a medical 
opinion from the Veteran's VA primary care physician dated in 
September 2004.  He opined that the Veteran's service-connected 
postoperative stomach injury and residuals of hepatitis "did 
contribute as likely as not to his death."  He did not provide 
any medical rationale for his opinion.

In a VA medical opinion dated in May 2006, the examiner indicated 
that she reviewed the claims file and opined that the Veteran's 
"service-connected COPD did not cause or was in any way related 
to his cerebrovascular accident which caused his death."  The 
examiner explained that CVA results from either a thromboembolic 
or ischemic event of the vascular system, which is not related to 
the Veteran's respiratory condition.  Then, the examiner noted 
that the Veteran continued to smoke four to five cigarettes per 
day in May 2004 even with end-stage COPD and concluded that his 
"CVA was more likely related to his smoking history."  

In a VA medical opinion dated in July 2006, a different examiner 
outlined her review of the claims file, explaining that she did 
not see any problems related to post gastrectomy syndrome or 
hepatitis in the immediate months preceding the Veteran's death.  
As a result, she did not have any evidence to state that his post 
gastrectomy syndrome or hepatitis contributed in any way to his 
demise, and she concluded that the evidence did not support a 
conclusion that the Veteran's death from acute CVA was caused by 
or related to his service-connected disabilities.

In a VA medical opinion dated in June 2009, the examiner detailed 
his review of the claims file.  He considered the Veteran's past 
medical history that was significant for severe COPD, heavy 
smoking, benign prostatic hyperplasia, and peptic ulcer disease 
for which he had four surgeries.  He noted that during the last 
several months of his life, the Veteran was admitted to the 
hospital for issues such as malnutrition, dehydration, metabolic 
imbalance, anemia, and so forth; he observed that the Veteran was 
treated appropriately each time and released.  The examiner 
reviewed the appellant's claim and remarked that she had 
overlooked his other medical issues, including his advanced age.  
The examiner explained that age has more to do with stroke 
development than anything else, including the Veteran's service-
connected stomach problems.

A final VA medical opinion was prepared by a gastroenterologist 
in June 2010.  Following a review of the claims file, the 
examiner opined that it was unlikely that the Veteran's service-
connected post gastrectomy syndrome and/or complications thereof, 
or hepatitis, materially contributed to or hastened the Veteran's 
death.  The examiner concluded that the Veteran died from a 
stroke with major contribution from his severe COPD.  He 
explained that the medical records showed that the Veteran was 
admitted to a private hospital four weeks prior to his death with 
nausea that was due to severe malnutrition with hypotension and 
hypoglycemia.  No new gastrointestinal findings were seen on 
diagnostic studies, the Veteran responded promptly to intravenous 
fluids and correction of blood glucose levels, and he was 
discharged home.  The gastroenterologist explained that severe 
cachexia and protein caloric malnutrition is frequently seen in 
severe COPD and was the likely contributor to the Veteran's 
death.  With respect to hepatitis, the examiner noted that there 
was no residual hepatitis documented in the claims file; 
therefore, he concluded that the Veteran likely had hepatitis A, 
which had resolved completely in 1952.

Correspondence from the appellant's representative dated in 
February 2009, September 2010, and January 2011 listed some 
pertinent laws and regulations and asserted that the 
preponderance of the evidence is in favor of the claim, or at 
least in equipoise.

The appellant does not specifically contend, nor is there a 
factual basis in the record, that a CVA or COPD was incurred 
during service.  Service treatment records show no findings of 
cerebrovascular or pulmonary problems.  Post-service medical 
evidence of record first shows findings of COPD in 1999 and of a 
stroke days before the Veteran's death in 2004, both many years 
after the Veteran's separation from active service.  Thus, there 
is no basis upon which to conclude that the Veteran's stroke (or 
COPD) was incurred in or aggravated during military service.  See 
38 C.F.R. § 3.303; see also 38 C.F.R. § 3.307, 3.309.

Regarding the Veteran's service-connected hepatitis, rated as 
noncompensable, the Board finds that there is no basis in the 
medical and lay evidence of record to conclude that hepatitis 
either caused or contributed to the Veteran's death from a 
stroke.  Five years after his initial diagnosis of hepatitis in 
1952 the Veteran suspected that he may have it again based on his 
pain symptoms.  However, there was no clinical jaundice, and 
liver function tests showed no evidence of hepatitis.  Post-
service VA and private treatment records also do not reflect any 
evidence of residuals of hepatitis or active hepatitis infection.  
Accordingly, service connection for the cause of the Veteran's 
death based on service-connected hepatitis is not warranted.

In addition, the Board has carefully reviewed all of the medical 
evidence and opinions in the claims file and finds that there is 
no persuasive medical evidence that the Veteran's service-
connected post gastrectomy syndrome disability directly caused 
his death or contributed to his death.  

The Board finds that the September 2004 VA medical opinion by the 
Veteran's primary care physician holds no probative value because 
it is unsupported by any rationale.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually 
accurate, fully articulated, sound reasoning for the conclusion 
that contributes to the probative value to a medical opinion).  
Indeed, primary care VA treatment records dated from March to 
June 2004 include no complaints or findings related to hepatitis 
or to post gastrectomy syndrome.  Rather, they primarily show the 
Veteran's worsening respiratory symptoms and the physician's 
acknowledgment that he did not know why the Veteran had 
increasing nausea despite taking stomach and nausea medications.  
Thus, the treatment notes do not provide support for his opinion. 

The May 2006 VA opinion is factually inaccurate, as it referred 
to the Veteran's COPD as service-connected.  In any event, it 
related to the Veteran's stroke to his smoking history.  However, 
little probative value was assigned to this opinion. 

The Board finds that the July 2006 opinion that acute CVA was not 
caused by or related to the Veteran's service-connected 
disabilities and the June 2009 VA opinion that the Veteran's 
stroke was more related to his age than service-connected 
disabilities are persuasive because they were both supported by 
an articulated medical rationale and consistent with the 
objective medical evidence.  Notably, though the Veteran 
complained of epigastric pain in March 2004, physical examination 
was benign and upper GI series showed no significant abnormality.  
Similarly, he complained of mild lower abdominal pain in the 
suprapubic region while hospitalized in May 2004, but a small 
bowel study with upper GI series did not include findings of any 
new ulcer, hernia, or stomach obstruction.  

Finally, the June 2010 VA gastroenterologist explained that the 
Veteran's severe cachexia and protein caloric malnutrition are 
frequently seen in severe COPD.  Private and VA treatment records 
reflect acute exacerbations and end stage COPD in the months 
leading to the Veteran's death.  The examiner articulated a 
medical rationale that is consistent with the medical evidence of 
record in concluding that it was unlikely that the Veteran's 
post-gastrectomy syndrome and/or complications thereof, or 
hepatitis materially contributed to or hastened the Veteran's 
death.  Therefore, the Board finds this opinion to be persuasive 
and of great probative value.

In summary, the medical records provide persuasive evidence that 
the Veteran's cause of death from a stroke was not related to 
service-connected post gastrectomy syndrome or hepatitis, nor was 
a nonservice-connected stroke or COPD shown to be related to 
service.  Accordingly, the appellant's claim for service 
connection for the Veteran's cause of death must be denied.

The Board acknowledges the appellant and her representative's 
contentions that the Veteran's service-connected post gastrectomy 
syndrome and hepatitis contributed to the Veteran's death from a 
stroke.  However, neither the appellant nor her representative 
has the medical expertise that would render their statement as to 
medical matters competent medical evidence.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting 
general competence to testify as to symptoms but not to provide 
medical diagnosis).  Thus, their statements as to the 
relationship between the Veteran's military service, his service-
connected disabilities, and his cause of death, are of less 
probative value than the medical opinions provided by the VA 
examiners.  As discussed, the record does not show any recent 
treatment for hepatitis, and persuasive medical evidence 
attributed the Veteran's severe cachexia and protein caloric 
malnutrition to severe, end stage COPD rather than to any 
service-connected disability.  

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).




ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


